IN THE SUPREME COURT OF THE STATE OF DELAWARE


DENNIS VOSS,1                                §
                                             §      No. 444, 2018
         Respondent Below,                   §
         Appellant,                          §      Court Below—Family Court
                                             §      of the State of Delaware
         v.                                  §
                                             §      File No.     CK 16-00125
JASON HAMMOND and,                           §      Petition No. 16-02304
LESLIE VOSS                                  §
                                             §
         Petitioner Below,                   §
         Appellee.                           §

                               Submitted: March 27, 2019
                               Decided:   April 1, 2019


Before STRINE, Chief Justice; VAUGHN and TRAYNOR, Justices.
                                          ORDER
         This 1st day of April, 2019, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that the judgment of the Family

Court should be affirmed on the basis of and for the reasons stated in its Letter

Decisions and Orders dated January 31, 2018 and June 28, 2018.




1
    The Court assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court, including its August 8, 2018 Final Order of Support, is AFFIRMED.

                                    BY THE COURT:



                                     /s/ Gary F. Traynor
                                    Justice